Citation Nr: 0000962	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of residuals of a right shoulder injury, 
currently evaluated as 10 percent disabling.

2.  Whether a rating higher than 10 percent is warranted for 
post-operative residuals of a lumbar laminectomy from 
September 1, 1994, to September 26, 1996.

3.  Whether a rating higher than 60 percent is warranted for 
post-operative residuals of a lumbar laminectomy from 
September 26, 1996.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to 
August 1994.

This matter in part comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the RO which granted a claim of entitlement to service 
connection for post-operative residuals of a lumbar 
laminectomy and assigned a 10 percent evaluation, effective 
from September 1, 1994.  This appeal is also from a June 1997 
rating action by the RO which granted a claim of entitlement 
to service connection for residuals of a right shoulder 
injury and assigned a 10 percent evaluation, effective from 
September 1, 1994.  By the June 1997 action, the RO also 
increased the rating for post-operative residuals of a lumbar 
laminectomy from 10 to 20 percent, effective from September 
26, 1996.  The veteran testified at a hearing at the RO in 
January 1998 with respect to both issues.  By rating action 
in April 1998, the RO increased the rating for post-operative 
residuals of a lumbar laminectomy from 20 to 60 percent, 
effective from September 26, 1996.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized these 
issues on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected back disability was 
increased during the pendency of this appeal, which resulted 
in a "staged" rating:  10 percent from September 1, 1994, 
and 60 percent from September 26, 1996.  Fenderson, supra.  
Therefore, consideration of low back claim must now include 
consideration of whether a rating higher than 10 percent was 
warranted from September 1, 1994, and whether a rating higher 
than 60 percent is warranted from September 26, 1996.  Id.)


REMAND

As for the veteran's claim for a higher evaluation for a 
right shoulder disorder, the Board finds that, given the 
veteran's recently made argument that he experiences pain in 
his right shoulder, and that he experiences a greater 
functional loss upon prolonged use of his right shoulder, 
which in turn affects his ability to retain employment, 
further evidentiary development is required.  This is so 
because the available medical evidence does not contain 
information relating to application of 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has held that, when evaluating joints 
on the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

A VA examination was conducted in April 1997; however, it 
does not appear that the examiner undertook a sufficient 
DeLuca-type assessment.  The full extent of impairment, 
especially with repeated or prolonged use, is not clear from 
the report of that examination.  Therefore, a remand is 
required for a new examination.

In addition, at an October 1999 videoconference hearing, the 
veteran indicated that he had received treatment from a Dr. 
Jansen for his right shoulder the day before the hearing.  
Copies of these treatment records have not yet been 
associated with the claims file and may be pertinent to his 
claim.

The veteran also testified that he has enrolled in VA and 
state vocational rehabilitation programs.  A review of the 
record suggests that records from either state or VA 
vocational rehabilitation programs have not yet been 
associated with the claims file.  VA adjudicators are charged 
with constructive notice of documents generated by VA.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the 
Board notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
file, a remand is required.  See Bell, supra.

As for the veteran's low back claim, the Board notes that the 
RO instructed the veteran in April 1998 that the award of a 
60 percent rating was a full grant of the benefit sought by 
his appeal.  However, it does not appear that the veteran had 
previously limited his appeal to such a disability rating.  
AB v. Brown, 6 Vet. App. 35 (1993).  Although he specifically 
argued at a January 1998 hearing that he had met the rating 
criteria for a 60 percent rating, it is not so clear that he 
intended to limit his appeal to such a rating.  Indeed, he 
also made arguments regarding an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Consequently, the Board finds that, 
given the veteran's presentation, and the possibility of an 
extraschedular rating, the 60 percent rating was not a full 
grant of the benefit sought by the veteran.  This conclusion 
appears to be supported by the veteran's comments at the 
October 1999 hearing about his wanting to pursue the back 
claim.  Additionally, it should be pointed out that the rule 
of Fenderson, supra, at the very least requires consideration 
of the propriety of the 10 percent rating from September 1994 
to September 1996.

What is significant about the April 1998 notice to the 
veteran is that it led him to believe that no appeal of the 
back claim was available.  Consequently, when he appeared at 
the Board's October 1999 hearing, he had not fully prepared 
for a presentation on the back rating issue.  He asked that 
he be given such an opportunity.  In light of the manner in 
which this issue was previously handled, and in order to 
afford the veteran due process of law, the Board finds that 
further action on the back issue is warranted.  This should 
include clarification as to whether the veteran still wants a 
hearing on this issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his right shoulder that has not already 
been made part of the record, including 
treatment and vocational rehabilitation 
records as identified at the October 1999 
videoconference hearing.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination, 
preferably by an examiner who has not 
previously evaluated the veteran.  The 
claims folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
make all findings necessary to determine 
the current severity of the right 
shoulder debility.  See DeLuca, supra.  
Any indicated studies should be 
accomplished.  The examiner should record 
the range of motion observed on clinical 
evaluation.  Any pain with motion should 
be noted.  The examiner should indicate 
whether the veteran experiences weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate and explain 
why this cannot be done.  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also explain whether 
there is adequate pathology demonstrated 
to support each of the veteran's 
functional losses.  The rationale for the 
examiner's opinions should be explained 
in detail.

3.  The RO should then re-adjudicate the 
right shoulder claim and consider whether 
a "staged" rating is appropriate.  
Fenderson, 12 Vet. App. at 119.  The RO 
should also consider whether diagnostic 
codes involving muscle injuries is 
applicable in rating the veteran's right 
shoulder.  The RO should also address the 
veteran's claim for a higher rating for 
low back disability, including the 
propriety of the "staged" rating.  The 
RO should also consider whether referral 
under § 3.321(b)(1) is appropriate.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director, or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  (Should 
submission under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.)

4.  Clarification should be sought 
regarding the veteran's desire for 
another hearing.  

After giving the appellant an opportunity to appear at any 
hearing that may be requested at the RO, and to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
appellant until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

